Citation Nr: 1547452	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-01 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to reopen the claim of service connection for hypertension.

3.  Whether new and material evidence has been presented to reopen the claim of service connection for a right shoulder disability.

4.  Entitlement to service connection for left knee degenerative joint disease.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for depression.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for rheumatoid arthritis (also claimed as Gulf War syndrome).

11.  Entitlement to service connection for a left shoulder disability.

12.  Entitlement to a rating in excess of 10 percent for right tarsal tunnel syndrome.

13.  Entitlement to a compensable rating for residuals of right ankle stress fracture of the medial malleolus prior to October 17, 2013, and in excess of 10 percent thereafter.

14.  Entitlement to a rating in excess of 10 percent for right knee arthritis.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to June 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2010, March 2012, and April 2015 rating decisions of the Pittsburgh, Pennsylvania, and St. Petersburgh, Florida, Regional Offices (RO) of the Department of Veterans Affairs (VA).

In November 2013, the Veteran requested a videoconference hearing before a Veterans Law Judge at his local VA office, but in July 2015, he withdrew his hearing request.

In September 2010, the RO assigned a temporary total disability for right tarsal tunnel syndrome.  In November 2013, the RO increased the disability rating for right ankle stress fracture of the medial malleolus to 10 percent, effective October 17, 2013.  As these increases did not satisfy the appeals in full, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2015, the Veteran submitted a timely notice of disagreement (NOD) with an earlier April 2015 RO rating decision on the proper VA NOD form.  The decision denied service connection for hearing loss, tinnitus, depression, headaches, rheumatoid arthritis (also claimed as Gulf War syndrome), and a left shoulder disability and determined that new and material evidence had not been submitted to reopen the claim of service connection for PTSD.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding these issues.  Because the April 2014 NOD placed these issues in appellate status, these matters must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The claim to reopen the issue of entitlement to service connection for a left knee disability has been recharacterized as an original claim for service connection.  The rationale is that the claim was first denied in April 2010 and the Veteran submitted correspondence in January 2011 (styled as a claim to reopen) that is properly construed as a timely NOD with the April 2010.  See 38 C.F.R. § 20.201 (2015).  The January 2011 NOD caused the original claim to remain pending. 

The following issues are REMANDED to the AOJ: entitlement to service connection for hypertension, left and right shoulder disabilities, sleep apnea, hearing loss, tinnitus, depression, headaches, and rheumatoid arthritis (also claimed as Gulf War syndrome); entitlement to increased ratings for ratings for right tarsal tunnel syndrome, residuals of a right ankle stress fracture of the medial malleolus, and right knee arthritis; and a determination as to new and material evidence has been submitted to reopen the claim of service connection for PTSD.


FINDINGS OF FACT

1.  In a decision of July 2005, the RO denied the claim of service connection for a right shoulder disability on that basis that it was neither incurred in nor caused by service; the Veteran was notified of the decision and of his appellate rights but he did not appeal.

2.  The additional evidence since the RO's decision in July 2005 is not redundant or cumulative of evidence previously considered and it relates to an unestablished fact necessary to substantiate the claim of service connection for a right shoulder disability.

3.  In a decision of October 2007, the RO denied the claim of service connection for hypertension on that bases that hypertension was not incurred in or aggravated by service and as PTSD is related to service, service connection for hypertension is not warranted on a secondary basis as due to PTSD; the Veteran was notified of the decision and of his appellate rights but he did not appeal.

4.  The additional evidence since the RO's decision in October 2007 is not redundant or cumulative of evidence previously considered and it relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension.

5.  Left knee degenerative joint disease is presumed to have been incurred in service.



CONCLUSIONS OF LAW

1.  The July 2005 RO decision, which denied the Veteran's claim of service connection for a right shoulder disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The October 2007 RO decision, which denied the Veteran's claim of service connection for hypertension, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

3.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has been presented to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for service connection for left knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a decision of July 2005, the RO denied the claim of service connection for a right shoulder disability on that basis that it was neither incurred in nor caused by service; the Veteran was notified of the decision and of his appellate rights but he did not appeal.

The evidence of record at the time of the July 2005 rating decision included the Veteran's service treatment records, which show an assessment of right deltoid strain, and post-service treatment records, which show several shoulder problems to include degenerative joint disease.

Since the RO's July 2005 decision, the Veteran has provided numerous, consistent accounts of progressive shoulder pain and limitation since a lifting injury during service.  See, e.g., Private medical report (October 11, 2011).  

The Board finds that this additional evidence is not cumulative or redundant of the evidence previously of record, and it relates to a previously unestablished element of entitlement to service connection for a right shoulder disability.  Specifically, the Veteran's report of progressive symptoms since an in-service injury suggests that the current shoulder problems may be related to service.  This is particularly so when the credibility of the statements is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Accordingly, reopening of the claim of service connection for a right shoulder disability is in order.  The reopened claim is addressed further in the remand section.

In a decision of October 2007, the RO denied the claim of service connection for hypertension on that bases that hypertension was not incurred in or aggravated by service and as PTSD is related to service, service connection for hypertension is not warranted on a secondary basis as due to PTSD; the Veteran was notified of the decision and of his appellate rights but he did not appeal.

The evidence of record at the time of the October 2007 rating decision included the Veteran's service treatment records as well as post-service treatment records, dated from May 2006 to September 2006, which show a diagnosis of hypertension.

The additional evidence since the RO's July 2005 decision includes VA treatment records dated prior to May 2006.  In one such record, a VA physician opined that the Veteran's hypertension may be related to chronic NSAID use for pain.  This comment was made alongside references to the Veteran's service-connected right knee disability.

The Board finds that this additional evidence is not cumulative or redundant of the evidence previously of record, and it relates to a previously unestablished element of entitlement to service connection for hypertension, namely whether the current hypertension is proximately due to or the result of the Veteran's service-connected right knee disability.  Accordingly, reopening of the claim of service connection for hypertension is in order.  The reopened claim is addressed further in the remand section.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases if the disability is manifest to a compensable degree within one year of discharge from service (including for arthritis).  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran served on active duty from October 1986 to June 1996.

The Veteran's service treatment records are replete with complaints, treatment, and physical profiles for bilateral knee pain.  See STR (December 14, 1989; December 23, 1991; February 3, 1992).  In March 1995, the Veteran reported that a private physician, Dr. T, determined that his knee pain was due to arthritis.  See Letter (March 5, 1995).  While Dr. T.'s treatment records are not of record, a service treatment record shows a provisional diagnosis of degenerative joint disease of the knees on November 4, 1995.  Shortly thereafter, the Veteran was recommended for discharge due in part to bilateral patellofemoral pain.  See Findings and Recommended Disposition of USAF Physical Evaluation Board (March 22, 1996).  

In September 1996 and November 1996, the Veteran complained of left knee pain and x-rays and a bone scan revealed left knee degenerative joint disease.  See Private treatment records (September 25, 1996; November 5, 1996).  VA and private treatment records show that the Veteran has a current diagnosis of left knee degenerative joint disease.  See VA treatment record (September 16, 2011); Private treatment record (October 11, 2011).

Degenerative joint disease (arthritis) is a chronic disease subject to presumptive service connection, provided that it is manifest to a compensable degree within one year after separation from service.  See 38 C.F.R. §§ 3.307, 3.309(a); Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Diagnostic Code 5003 and C.F.R. § 4.59 provides that painful motion due to arthritis, which is established by x-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the Veteran was diagnosed with left knee degenerative joint disease which manifested with painful motion to a compensable level within one year of discharge from military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service incurrence is presumed for left knee degenerative joint disease as arthritis under the presumptive provisions pertaining to chronic diseases.  As there is no affirmative evidence to the contrary that the disease is attributable to an intercurrent cause or willful misconduct, the service connection is warranted.  See Groves, 524 F.3d at 1309.



ORDER

The claim of entitlement to service connection for hypertension is reopened; to this limited extent, the appeal of this issue is granted.

The claim of entitlement to service connection for a right shoulder disability is reopened; to this limited extent, the appeal of this issue is granted.

Service connection for left knee degenerative joint disease is granted.


REMAND

Issuance of a SOC

As discussed in the introduction, the Veteran submitted an April 2015 NOD on a proper form to the RO's April 2015 rating decision that that denied service connection for hearing loss, tinnitus, depression, headaches, rheumatoid arthritis (also claimed as Gulf War syndrome), and a left shoulder disability and determined that new and material evidence had not been submitted to reopen the claim of service connection for PTSD.  To date, no SOC has been furnished for these issues.  As the timely NOD placed these issues in appellate status, these matters must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

A Right Shoulder Disability

The evidence of record suggests that the Veteran's current right shoulder disability may be related to service.  Service treatment records show that the Veteran was diagnosed with deltoid strain after he injured his shoulder while lifting a heavy box.  See STR (March 20, 1991; May 5, 1992).  Post-service treatment records show that right shoulder degenerative joint disease and labral tear were discovered after the Veteran reported right shoulder pain since lifting a heavy box in service.  See Private treatment records (December 3, 2003; December 12, 2003; December 17, 2003).  The Veteran underwent arthroscopy for Bankhart repair in January 2004, but reported continued shoulder pain since the in-service lifting injury.  See Private treatment records (January 28, 2004; October 11, 2011).

The Veteran served in the Pennsylvania Air National Guard from 2007 to 2012.  During a training assembly in November 2008, he injured his right shoulder.  See Line of Duty Determination November 5, 2012).  A VA examiner opined that the Veteran's current right shoulder disability is not related to the November 2008 injury.  See VA examination (October 2013).  The examiner explained that the current shoulder disability preexisted the injury and was not aggravated thereby.  

Despite the examiner's opinion, evidence of symptoms and treatment since service suggests that the current right shoulder disability may be related to service.  As the evidence of record is insufficient to decide the claim, a VA medical examination is needed.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In July 2014, the Veteran reported that Dr. Marshall has been treating his shoulder disability since June 2011 and that he was scheduled to undergo right shoulder replacement in August 2014.  See Authorization and Consent to Release Information (July 9, 2014).  Upon remand, records of treatment with Dr. Marshall must be associated with the claims file.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Hypertension

The evidence of record suggests that the Veteran's hypertension may be related to a service-connected disability.  In February 2002, a VA physician opined that the Veteran's hypertension may be related to chronic NSAID use for pain.  This comment was made alongside references to the Veteran's service-connected right knee disability.  See VA treatment record (February 11, 2002).  The Veteran contends that his hypertension is due to stress and pain.  See Statement (February 2, 2010).  As the evidence of record is insufficient to decide the claim, a VA medical examination is needed.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v, 20 Vet. App. at 81.
Sleep Apnea

The evidence of record suggests that the Veteran's sleep apnea may be related to a service-connected disability.  In July 2015, Dr. S. opined that the Veteran's sleep apnea may be due to or the result of his depression.  Dr. S. submitted a medical study in support of this theory.  Dr. S. also opined that pain medication, specifically opiates for the Veteran's service-connected knee disability, may have permanently aggravated his sleep apnea.  As the evidence of record is insufficient to decide the claim, a VA medical examination is needed.  See id.

Right Ankle and Knee Disabilities

The Veteran seeks increased ratings for right tarsal tunnel syndrome, residuals of a right ankle stress fracture of the medial malleolus, and right knee arthritis.  

In February 2011, a VA examiner opined that it is not feasible for the Veteran to return to a physical job such as a prison guard due to his service-connected right ankle and knee disabilities.  While the examiner opined that "sedentary employment could be explored", the Veteran is reportedly unemployed and in receipt of Social Security Disability Income.  See, e.g., Statement (July 9, 2014).  As records pertaining to these Social Security Administration (SSA) benefits may be relevant to the appeal, they must be associated with the claims file.  38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.

2.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.

3.  Contact the Veteran and request authorization and consent to release information to VA, for Dr. Marshall, as well as any other private doctor who has treated the Veteran's right shoulder disability.  Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the right shoulder disability.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the hypertension claim.  The examiner must review the entire claims file.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is caused or aggravated by service-connected disability.  

The examiner is to address the VA treatment record, dated February 11, 2002, wherein a VA physician opined that the Veteran's hypertension may be related to chronic NSAID use for pain.

The examination report must include a complete rationale for all opinions expressed.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the right shoulder claim.  The examiner must review the entire claims file.   

The examiner is to diagnose any current right shoulder disability, to include degenerative joint disease.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder had its onset during, or is related to, the Veteran's active service.

The examiner is to address the lay and medical evidence of shoulder pain and treatment since the Veteran's reported in-service lifting injury.

The examination report must include a complete rationale for all opinions expressed.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the sleep apnea claim.  The examiner must review the entire claims file.   

The examiner is determine whether the Veteran has sleep apnea and, if so, to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it is caused or aggravated by his depression or pain medication for his service-connected disabilities.

The examiner is to address Dr.'s July 2015 opinions to this effect as well as the medical literature he included.

The examination report must include a complete rationale for all opinions expressed.

6.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 regarding the issues of entitlement to service connection for hearing loss, tinnitus, depression, headaches, rheumatoid arthritis (also claimed as Gulf War syndrome), and a left shoulder disability as well as whether new and material evidence has been submitted to reopen the claim of service connection for PTSD.  This is required unless the matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal should any of these issues be returned to the Board.

7.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


